Citation Nr: 1744484	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  12-27 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating greater than 30 percent prior to September 4, 2012, and a rating greater than 50 percent from that date, for posttraumatic stress disorder (PTSD.

2.  Entitlement to a rating greater than 10 percent for residuals of right ankle injury.

3.  Entitlement to a rating greater than 10 percent for right (minor) acromioclavicular separation.

4.  Entitlement to an initial, compensable rating for bilateral hearing loss.

5.  Entitlement to service connection for sciatica of bilateral lower extremities as secondary to lumbar spine condition.

6.  Entitlement to service connection for cervical spine disability as secondary to service-connected residuals of right acromioclavicular separation.

7.  Entitlement to service connection for lumbar spine disability as secondary to service-connected residuals of right ankle injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision by the RO (hereinafter agency of original jurisdiction (AOJ)). In June 2010, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in August 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2012.

In July 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In September 2015, the Board remanded the claims on appeal for further development.  After accomplishing further action, in a February 2016 rating decision, the AOJ assigned a 50 percent rating for PTSD, effective September 4, 2012.  However, the claims were otherwise denied, as reflected in in a February 2016 supplemental statement of the case (SSOC), and the matters returned to the Board.  

Although the AOJ assigned a higher rating for PTSD, as higher ratings for the disability are available before and after that date, and a veteran is presumed to seek the maximum available benefit for a disability, the Board has now characterized that claim as one seeking a higher rating at each stage (as reflected on the title page).  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As for the matter of representation, the Board notes that Attorney David Huffman previously represented the Veteran. In April 2015, the Veteran granted a power-of-attorney in favor of Disabled American Veterans with regard to the claims on appeal, and that organization represented the Veteran during his July 2015 Board hearing.  The Board has recognized the change in representation.




Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.


The Board's decision addressing the claims for higher ratings for PTSD and for hearing loss is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are, again, being remanded to AOJ. VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Since the August 2009 effective date of the award of service connection,  the Veteran's psychiatric symptoms have included anger and irritability, nightmares, hypervigilance, avoidance, depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and alcohol abuse; collectively, these symptoms of the type and extent, frequency and/or severity (as appropriate) that are indicative of no more than occupational and social impairment with occupational and social impairment with reduced reliability and productivity.

3.  The Veteran has had no worse than Level II hearing in the right or left ear.

4.  The schedular criteria are adequate to rate the Veteran's PTSD and hearing loss at all pertinent points.  

CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 50 percent, but no higher, rating for PTSD from August 10, 2009 to September 4, 2012, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for a compensable rating for bilateral hearing loss are not met. 
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ ().  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

The Veteran's appeal arises from his disagreement with the initial ratings evaluations and effective dates assigned following the awards of service connection of PTSD and bilateral hearing loss.  VCAA notice regarding the service connection claim was furnished to the Veteran in September 2009, prior to the initial April 2010 rating decision.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2016) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding these issues.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to each r herein decided.  Pertinent medical evidence associated with the claims file consists of VA treatment records, private evaluation reports, and VA examination reports dated March 2010 and February 2016.  Also of record and considered in connection with the claims is the transcript of the Board's July 2015 hearing, and well as various written statements by the Veteran and his representative.  The Board finds that no further AOJ action on either claim, , prior to appellate consideration, is required.

With respect to the July 2015 Board hearing, during the hearing, the undersigned VLJ enumerated the issues on appeal, to include the higher rating claims herein decided.  Although the undersigned did not explicitly suggest the submission of any specific evidence with respect to either claim, on these facts, such omission is harmless.  After the hearing, the claims were remanded for additional development, as a result of which additional evidence was added to the claims file.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2),or has either identified any prejudice in the conduct of the Board hearing.  The hearing was legally sufficient.  See Bryant v. Shinseki,  23 Vet. App. 488 (2010).  

Pursuant to the Board's September 2015 remand, the AOJ obtained and associated with the claim additional VA treatment records, and sent the Veteran a letter requesting that he provide, or provide sufficient information to enable VA to obtain, additional evidence pertinent to his claims; no private treatment providers were identified.  After additional VA records were received, the AOJ arranged for the Veteran to undergo VA examination for evaluation of his psychiatric and hearing loss disabilities in February 2016.  The reports of those examinations, which provide sufficient information, along with other evidence, to evaluate the disabilities, have been associated with the claims file.  Based on the additional evidence received, the AOJ readjudicated the claims, as reflected in the February 2016 rating decision and SSOC. 

Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives with respect to the claims herein decided, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (holding that substantial, rather than strict, compliance with remand directives is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  As such, the Veteran is not prejudiced by the Board proceeding to decision on the higher rating claims on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Because the Veteran is challenging the initially assigned disability ratings, they have been in continuous appellate status since the original assignment of service connection.  The evidence to be considered includes all evidence proffered in support of the original claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A.  PTSD

The ratings for the Veteran's psychiatric disability have been assigned under Diagnostic Code 9411.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 30 percent rating is warranted for occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126 (a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126 (b).

Historically, psychiatric examinations frequently included assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a). [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to cases certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014))].

Turning to the pertinent evidence of record, the report of an April 2009 VA PTSD consultation indicates that the Veteran was struggling with intrusive thoughts/images and nightmares related to trauma, irritability, hypervigilance, avoidant behaviors (including alcohol abuse), marital discord, feelings of social detachment, and difficulty sleeping.  He reported concerns about his level of alcohol consumption. The Veteran presented appropriately dressed with good hygiene.  He was alert and oriented in all spheres.  He was polite and cooperative throughout the interview.  His affect appeared well organized as evidenced by clear, coherent speech.  He denied suicidal and homicidal ideations.  He did not appear at current risk for harm to self or others.  There was no obvious evidence of impairment in his memory, language, or attention abilities.  His insight and judgment appeared fair as evidenced by his stated desire for treatment.  The examiner assigned a GAF of 60.

Beginning in May 2009, the Veteran regularly attended group counseling for PTSD.

During a November 2009 private psychological evaluation, the Veteran reported that he was close to his wife.  He was also close to his brothers, and kept in touch with them.  When asked how he got along with people, the Veteran stated that it depended on who they were.  He reported that in the past, he had "gone off" on friends and family due to disagreements.  He stated he realized that he went overboard and he regretted many of the things he said and did.  He stated he did not take "bull crap" from people, and at times, it almost came to the point where he would want to fight.  He reported that after he came back from Vietnam, he got into fights where he hurt people.  He reported his last physical altercation occurred three years ago.  He had friends, and some of his friends visit him in his house.  He reported his brother visits him once a year.  He was looking for a church.  For fun, he liked to go fishing, play golf, and do things around the house.  He was able to perform his activities of daily living independently.  He did the shopping, yard work, and cooked, and his wife did the other housework.  

The examiner noted that, objectively, the Veteran's grooming was considered average.  The Veteran presented with clear speech and good eye contact, and there was no evidence of a thought disorder.  Affect ranged from appropriate to sad with the Veteran being tearful and crying when he talked about his experiences in the Vietnam War.  He was oriented in all spheres.  He reported his usual mood was happy as long as people did what he told them to do, but he was also irritable, on edge, and moody.  He had problems sleeping, and still had bad dreams about the war.  He reported that he crawled in bed and had hit his wife when having dreams about the war.  When asked about his energy level, he stated he got tired and felt worn out sometimes.  He was always suspicious of strange noises and is constantly listening.  He never relaxed because he was constantly "watching and on edge."  He reported there was always a potential for harm, and he carried a gun.  He denied having hallucinations.  He reported never attempting suicide and did not present with suicidal ideations.  Testing revealed that the Veteran presented with a severe level of PTSD symptoms.  The examiner assigned a GAF of 51.

The report of a July 2010 private psychological assessment indicated that the Veteran claimed his PTSD caused emotional numbness, social isolation, conflict with his spouse, and lowered his frustration tolerance.  He believed that his symptoms had increased in severity.  The Veteran was retired from the Sherriff's Department where he worked as a Deputy for 25 years.  Prior to that, he worked as a police officer and a Border Control Agent.  He appeared to have no difficulty handling the stresses and demands of his jobs.  However, he received warnings and suspensions for calling off work.  His drinking would keep him from getting to work on time.  He also had problems with supervisors.  Symptoms included trouble sleeping and nightmares, avoidance, irritability, outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner noted  that the Veteran's symptoms caused clinically significant distress or impairment in social occupational or other important areas of functioning.  

On examination, the Veteran presented as alert, fully oriented, and generally cooperative.  He was appropriately dressed with good grooming and hygiene.  His expressions and mannerisms were appropriate and he made good eye contact.  The Veteran described his mood as "sad" and his affected appeared constricted.  He was frequently wiping tears away, but wept when talking about his experiences in group therapy.  His speech was normal.  Thought processes were spontaneous, logical, and coherent.  There was no evidence of disturbance in form or thought, but he did have issues with suspicions and misperceptions.  He experienced visual and auditory hallucinatory activity.  There appeared to be significant impairment in delayed recall.  His concentration was moderately impaired.  Insight and judgment were satisfactory.  He denied suicidal or homicidal ideation and past attempts.  Other testing revealed likely difficulties in interpersonal relationships and impairment in work performance.  He was likely to have a quick temper and the potential to express anger and hostility readily through verbal or physical means.  His profile suggested significant potential for social detachment and discomfort in close relationships.  He was likely to have little apparent interest or investment in social interactions.  It was likely that the affective quality is consistently negative.  The examiner assigned a GAF of 40.

A March 2014 VA psychology note indicates that the Veteran continued having difficulty with effective anger management.  He described two recent incidents in which an anger outburst led to some negative consequences.  He expressed concern about the ways in which anger affected his relationship with his wife.  He stated recognition that his pattern of drinking could become problematic.  He mentioned that he visited a bar with friends about once a week and consumed about eight to nine drinks within the course of five hours.  He arrived early for appointment with casual dress and good hygiene.  His affect appeared appropriately tearful at times and congruent with reported dysphoric mood.  His thought processes appeared well-organized as evidenced by clear, coherent speech.  Suicidal and homicidal ideation, intent, and plan were not reported.  He appeared to have good insight and judgment. The examiner assigned a GAF of 65.

VA social work notes dated April 2014 through October 2014 indicate that the Veteran was accurately oriented times four.  Grooming, attire, and hygiene were adequate, and he was dressed appropriately.  Eye contact was positive.  He presented as polite, cooperative and open.  His mood was moderately anxious or euthymic with congruent affect.  He denied any suicidal/homicidal ideation or hallucinations.  Thought processes were logical, lucid and fluid, and content was relevant and appropriate.  There was no evidence of thought disorder or psychosis. Speech was clear and articulate.  Insight into condition appeared adequate.  Social judgment appeared adequate.  No deficits were noted in recent or remote memory. The Veteran denied use of alcohol or street drugs.  The Veteran reported anger, anxiety, difficulty managing his temper, and his lack of interest in activities due to his avoidance.

During the July 2015 Board hearing, the Veteran testified that, a few months prior, he yelled at a tax collector that game to his house.  See Board Hearing Transcript, p. 4.  He further testified that he frightened his wife and her friend, and his wife did not come home for the rest of the day.  Id. at p. 5.  He reported thoughts of hurting others when he becomes agitated.  Id.  When questioned about his current employment, the Veteran testified that he was retired, and that he was not forced to retire.  Id. at p. 8.  When questioned about whether he had any close friends, the Veteran testified that he had "one or two good friends that I hang around with."  Id. at p. 10.

During a February 2016 VA psychological assessment, the Veteran reported that his symptoms of depression and agitation/anger seemed to have been getting worse in the past few months.  He stated that he experienced an auditory and visual hallucination three weeks prior involving an aircraft he believed he had seen crash near his property.  He stated that he began shaking and became physically ill.  It was about 20 to 30 minutes before he realized it was not real.  On follow up later that month, the Veteran reported that he had not had any more auditory or visual hallucinations.  The examiner found that the Veteran's signs and symptoms of depression remained moderate to severe.

On February 2016 VA examination, the Veteran reported that he continued to reside with his wife.  He reported relating "ok" with his wife, and "I think she understands a little better what's going on in regards to my PTSD."  He reported having two close friends with whom he spent time occasionally.  He described a typical day as spending time doing things around the house.  He may "go get a few beers with buddies" in the afternoon.  Symptoms included depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The Veteran reported anger/irritability and depression "quite often." anxiety, and feeling overwhelmed approximately three times a week, stating "I feel like I am going to explode." Behaviors indicative of significant hypervigilance and startle response were also indicated.  The Veteran reported intrusive thoughts during the day and nightmares at night that he had been avoiding by drinking.  He presented on time, with casual dress and good hygiene.  He was fully oriented, and was polite, pleasant, and cooperative throughout the exam.  His affect appeared dysphoric and congruent with reported mood.  His thought processes appeared well-organized as evidenced by clear, coherent speech.  There was no evidence of psychosis.  He denied suicidal or homicidal ideation, intent or plan.  He appeared to have good insight and judgment.  The examiner found occupational and social impairment with reduced reliability and productivity.

Based on the consideration of the above-cited evidence, including the VA examination reports, VA treatment records, and the lay statements of record, the Board finds that, the collective lay and medical evidence indicates that a f 50 percent, but no higher, rating for the Veteran's psychiatric disability is warranted from December 14, 2009 to September 4, 2012.  However, since that date, a rating in excess of 50 percent is not warranted.

The above-cited evidence indicates that, throughout the time periods under consideration in this  appeal, the Veteran has had anger and irritability, nightmares, hypervigilance, depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood. Collectively, these symptoms are of the type and extent, frequency or severity (as appropriate), to suggest occupational and social impairment with reduced reliability and productivity-the level of impairment con.  The Board has resolved reasonable doubt in the Veteran's favor in determining that the 50 percent rating is warranted from the August 2009 2009 effective date of the award of service connection. 

The Board also finds, however, that a rating higher than 50 percent is not warranted at any pertinent point.,   Although the Veteran has demonstrated impaired impulse control and a difficulty adapting to stressful circumstances, his psychiatric symptoms do not manifest in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. Indeed, the Veteran's speech has been normal.  He has been fully oriented and has largely maintained proper appearance and hygiene.  He has denied suicidal ideation.  Additionally, he has not shown an inability to establish and maintain effective relationships, as he is married, has friends, and keeps in touch with family members.  While he did report a few instances of hallucinations, these were not persistent, as required for a 100 percent rating.  Moreover, the February 2016 VA examiner specifically opined that the Veteran's symptoms manifested in occupational and social impairment with reduced reliability and productivity.

In sum, the Board finds that, from the effective date of the award of service Augusrt10. 2009 , the Veteran's psychiatric disability has been shown to result symptoms of the type and extent, frequency, or severity, as appropriate, to indicate the level of impairment contemplated in the 50 percent schedular, but no higher, rating.

The Board further finds that none of the GAF scores assigned, alone, provides a basis for assignment of any higher rating.  In this case, as noted, the Veteran has been assigned GAF scores ranging from 40 to 65.  Under the DSM-IV, GAF scores of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). GAF scores of 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores of 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

The Board finds that the assigned GAF scores in the range of 51 to 56 are most consistent with the symptoms described by the Veteran, his treatment providers, and the VA examiners.  Therefore, although the Veteran was assigned a GAF score of 40 in July 2010, such a score is not representative of his overall level of impairment during the period under consideration, as the e Veteran was consistently assigned GAF scores that indicating overall e moderate impairment.  In any event, , the Board reiterates that it is the symptoms shown, and not an assigned GAF score or an examiner's assessment of the severity of a disability, which provides the basis for the assigned rating.  See 38 C.F.R. § 4.126 (a).  As explained above, the Board finds that those symptoms are consistent with a 50 percent rating.  

For all the foregoing reasons,  the Board finds that resolving all reasonable doubt in the Veteran's favor, a 50 percent, but no higher, rating is warranted for the service-connected PTSD from August 10.  2009 to September 4, 2012.  However, the preponderance of the evidence is against awarding any higher rating fo5r that disability at any pertinent point.  See 38 U.S.C.A § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Hearing Loss

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d) (2016).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  When the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86 (b) (2016).

Turning to the pertinent evidence, audiometric testing on audiological evaluation conducted in conjunction with a March 2010 VA examination revealed pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
15
40
65
LEFT
15
20
70
70

Speech recognition scores were 84 percent bilaterally.  The average decibel loss was 37.5 in the right ear and 43.8 in the left ear.  This translates to Level II hearing impairment for each ear under Table VI.  Level II hearing impairment in both ears warrants a noncompensable or 0 percent rating under the applicable criteria.  38 C.F.R. 4.85, DC 6100 (2016).

With respect to the functional effects of the Veteran's hearing loss, the Veteran reported difficulty understanding people and "distinguishing a lot of tones."  The March 2010 examiner noted that the hearing loss disability had "significant effects" on occupation.

A May 2015 VA audiology consultation indicates that the Veteran was seen for a hearing aid evaluation.  The examiner noted that pure tone air conduction thresholds indicated, in the right ear, a mild hearing loss at 1000 and a moderately-severe to severe hearing loss at 3000 to 8000, and, in the left ear, "a mild to profound to severe to profound" hearing loss.  Speech recognition scores were 96 percent in the right ear and 88 percent in the left ear. 

On February 2016 VA audiological examination, audiometric testing revealed pure tone thresholds, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
35
65
65
LEFT
30
30
75
75

The average decibel loss was 51.3 in the right ear and 52.5 in the left ear.  Speech recognition scores were 92 percent bilaterally.  This translates to Level I hearing impairment for each ear under Table VI.  Level I hearing impairment in both ears warrants a noncompensable or 0 percent rating under the applicable criteria.  38 C.F.R. 4.85, DC 6100 (2016).

With respect to the functional effects of the Veteran's hearing loss, the Veteran stated he had difficulties hearing normal conversation and had to ask people to repeat themselves.  He wore VA-issued hearing aids that are helpful.

Given the testing results noted above and the manner in which ratings for hearing loss disability are determined, a compensable rating for bilateral hearing loss is simply not warranted.  Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  To the extent that the Veteran contends that his hearing loss is more severe than has been evaluated, the Board observes that the Veteran, while competent to report that he has difficulty hearing, is not competent to report that his hearing acuity is of sufficient severity to warrant increased compensation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, given the mechanical method in which ratings for hearing loss are derived, that doctrine is not applicable..  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 41.3; Gilbert ,1 Vet. App. at 55-56.


C.  Extra-schedular Consideration

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point during the appeal period has the Veteran's psychiatric or  hearing loss disability been shown to present so exceptional or so unusual a picture as to render the applicable criteria inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321 (b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 111.

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's psychiatric and hearing loss disabilities at all pertinent points.  

As discussed above, the Veteran's predominant psychiatric symptoms impact his overall social and occupational functioning, and a comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms, such as nightmares, which are not specifically enumerated.  See Mauerhan, supra.  

With regard to the hearing loss disability, while the Board recognizes and has considered the Veteran's complaints of difficulty in hearing, such effect is contemplated in the applicable criteria.  In this regard, the Board points out that  the schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns-which were not demonstrated in this case-and as measured by both audiometric testing and speech recognition testing.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech"). Also, as indicated, the rating schedule provides for higher ratings based on evidence demonstrating more severe impairment.  Notably, there is no evidence or allegation that the schedular criteria are inadequate to rate either disability.

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, however, the Veteran's psychiatric and hearing disabilities are each appropriately rated as a single disability, and all symptoms/manifestations have been considered in evaluating each such disability.  Moreover, there is no evidence or argument that consideration of the combined effects of multiple disabilities is here at issue. See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  As such, the holding in Johnson need not be addressed further.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) is not met, referral of either claim herein decided  for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 50 percent rating for PTSD, from August 10, 2009 to  September 4, 2012, is granted, subject to the legal authority governing the payment of compensation.

A rating in excess of 50 percent for PTSD, is denied.

An initial, compensable rating for bilateral hearing loss is denied.


REMAND

Unfortunately, the Board finds that further action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

As noted above, in September 2015, the Board remanded the case, in part, to afford the Veteran VA examinations to ascertain the severity and manifestations of his service-connected residuals of right ankle injury and right (minor) acromioclavicular separation.  He was afforded a VA examination in February 2016 that was responsive to the remand directives; however, since that time, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), which impacts the Veteran's case. In Correia, the Court determined that additional requirements must be met prior to finding that a VA examination is adequate.  Specifically the Court held that 38 C.F.R. § 4.59 requires that VA orthopedic examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, testing of the range of motion of the opposite undamaged joint.  

In this case, the February 2016 VA examiner did not test the Veteran's ankle and shoulder range of motion on both active and passive motion, nor did the examiner specify whether range of motion testing was conducted in weight-bearing and non-weight bearing.  As such, lacking the required findings pursuant to Correia, the February 2016 examination report is inadequate, and a remand for an examination of the Veteran's right shoulder and right ankle that complies with Correia is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With respect to the service connection claims for cervical and lumbar spine disabilities, the Board's September 2015 Remand instructed the AOJ to afford the Veteran an additional VA spine examination to address whether: 1) the Veteran's diagnosed cervical strain was aggravated by his service-connected right shoulder disability, and 2) whether the Veteran's diagnosed lumbar strain was aggravated by his service-connected right ankle disability.  With regard to the cervical spine disability, the Board pointed out that the Veteran's service treatment records noted an instance of neck stiffness during an exacerbation of right shoulder spasm.  Additionally, the Board noted that the Veteran's reported history of injuring his right shoulder during combat also raised the potential theory that this incident caused injury to his neck (although the circumstances surrounding this injury are not clear).  See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. § 1154 (b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service). With regard to the lumbar spine disability, the Board noted the Veteran's report of incurring a shrapnel injury to the "back and legs" during service.

On February 2016 VA examination, the VA examiner found no current evidence of a lumbosacral or cervical spine condition.  Thus, the examiner did not opine as to whether the Veteran's cervical strain was aggravated by his right shoulder disability, nor did she opine as to whether the lumbar strain was aggravated by his right ankle disability.  This omission renders the examination inadequate for VA adjudication purposes, as the requirement of the existence of a current disability as one of the elements of a service connection claim is satisfied when the Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  In a case where the claimed disability resolves during the pendency of the claim, VA must consider whether the Veteran is still entitled to compensation benefits for that period during which the claimed disability was extent if service connection is warranted.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, the September 2015 VA examination report is not in substantial compliance with the instruction of the September 2015 Board remand.  As such, another remand of these matters is needed to ensure compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the issue of service connection for sciatica of the bilateral lower extremities, the Veteran claims that this disability is secondary to his lumbar spine condition.  Thus, the claim for sciatica of the bilateral lower extremities is inextricably intertwined with the claim of service connection for lumbar spine disability, and this matter is being remanded, as well.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well have adverse consequences on his claims-in particular, the increased rating claims.  See 38 C.F.R. § 3.655 (a),(b) (2016). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination sent to him by the pertinent  medical facility.

Prior to arranging for the Veteran to undergo the requested examinations, to ensure that all due process requirements are met, and that the record before the examiner(s) is complete, the AOJ should obtain and associate with the claims file all outstanding, pertinent records.

The Board observes that VA medical records not in the claims file are considered part of the record on appeal as they are within the VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, the AOJ must associate with the claims file all available VA treatment records since February 2016.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Gainesville VAMC all outstanding records of evaluation and/or treatment of the Veteran generated since February 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate, current authorization to obtain, any pertinent, outstanding private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to address the etiology of the Veteran's cervical and lumbar spine disabilities, as well as his bilateral sciatica. 

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician is requested to elicit additional details from the Veteran regarding the circumstances surrounding his reported right shoulder injury while diving into a foxhole as well as his report of incurring a shrapnel injury to the "back and legs."  See, e.g., VA clinic record dated October 9, 2007; VA Agent Orange Protocol Examination dated December 12, 2007. 

The physician should next clearly identify all current disability(ies) of the cervical and lumbar spine as well as the claimed bilateral sciatica-to include those currently present, or present at any point pertinent to the current claim on appeal (even if now  asymptomatic or resolved). 

Then, with respect to each such diagnosed disability, the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability: 

(a) had its onset in service or is otherwise medically-related to service; or, if not, 

(b) was caused, OR is or has been aggravated (worsened beyond the natural progression) by the Veteran's service-connected disability(ies).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation , to include by identifying (to the extent possible), the baseline level of disability prior to the aggravation.

In rendering each requested opinion, the physician must specifically consider and discuss the Veteran's description of combat and shrapnel injuries and whether those injuries are claimed to have resulted in the current cervical spine, lumbar spine and/or bilateral sciatica disabilities.  The examiner should also consider the November 1968 STR reflecting the Veteran's finding of neck stiffness in the context to treatment for right shoulder spasm.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA joints examination, by an appropriate physician, for evaluation of his service-connected right shoulder and right ankle disabilities.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions. All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing of the right shoulder and right ankle,(expressed in degrees).  Range of motion testing of the left shoulder and the left ankle should also be accomplished (for comparison purposes).   The VA examiner should  test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing (as appropriate) for both shoulders and ankles.  If the examiner is unable to conduct any of the above mentioned testing or concludes that any of the above mentioned testing is not necessary in this case, he or she should clearly so state, and explain why. 

For each shoulder and ankle, the examiner should render specific findings as to whether, during such testing, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should clearly indicate the point at which pain begins.

Also with respect to each shoulder and ankle, if the Veteran is not examined during a flare-up, considering the Veteran's medical history and assertions in light of the current examination findings, the examiner should  indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report to any scheduled examination(s), associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, the  notice(s) of examination(s)-sent to him by the pertinent medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims  on appeal. 

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the increased rating claims, in adjudicating each such claim, apply the provisions of 38 C.F.R. § 3,655(b), as appropriate.

Otherwise, adjudicate each claim in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication, and all legal authority   

9.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


